Citation Nr: 1145879	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  97-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a low back disorder, claimed as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for a sebaceous cyst of the neck.

4.  Entitlement to an increased evaluation for right patellofemoral syndrome, manifested by recurrent subluxation and lateral instability, in excess of 10 percent prior to August 5, 1999.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1983. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim for increased evaluation in excess of 10 percent for right knee patellofemoral syndrome.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Montgomery, Alabama.

The Board, in a January 1999 decision, denied the Veteran's claim.  He then appealed the case to the United States Court of Appeals for Veterans Claims (Court).  In granting an August 1999 Joint Motion for Remand, the Court vacated the Board's decision and remanded the case for further consideration.  In compliance with the Joint Motion for Remand, the Board remanded the case to the RO for further development in February 2000.

While the case was in remand status, in a May 2000 rating decision, the RO denied service connection for a right thumb/right hand disorder, denied service connection for a left knee disorder as secondary to the Veteran's service-connected right knee disability, and granted a 30 percent evaluation for right patellofemoral syndrome, manifested by recurrent subluxation and lateral instability, with degenerative changes effective from August 5, 1999.  The RO noted that, as the 30 percent evaluation for the right knee disability was the maximum evaluation available, this was determined to be a grant of the issue on appeal and it was removed from appellate status.  

Thereafter, the Veteran appealed the denials of service connection and argued that he was entitled to a higher evaluation for the right knee disability prior to August 5, 1999.  In a decision issued in May 2002, the Board denied the claims for service connection for the right hand disorder and the left knee disorder as secondary to the right knee disability, as well as the Veteran's claim for an evaluation in excess of 10 percent for right knee instability prior to August 5, 1999.  However, the Board did grant a separate evaluation of 10 percent for right knee arthritis.  The Veteran appealed the denials to the Court.

In its May 2000 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for a right thumb disorder.  In that rating decision, the RO indicated that service connection for a right thumb disorder had previously been denied in a December 1992 rating decision.  The Veteran also appealed that part of the rating decision and the Board, in the aforementioned May 2002 decision, reopened the appellant's right thumb service connection claim.  The Board thereafter undertook additional development pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002). 

In April 2003, the parties filed a Joint Motion for Partial Remand and requested a stay of proceedings pending a ruling on the Joint Motion.  The basis for the Joint Motion for Remand was that the Court's holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370, 373-374 (2002), required a return of the case to the Board because the issue of whether the newly enacted statutory requirements relating to the duty to assist were satisfied in this case had not been adequately addressed by the Board.  

The Joint Motion also indicated that the Veteran's right hand and right thumb service connection claims were "inextricably intertwined" and therefore could not be separated.  An Order of the Court, dated in April 2003, granted the Joint Motion and vacated the Board's decision.  The direct and secondary service connection issues on appeal, as well as the increased rating for the right knee disability, were remanded by the Court pursuant to the provisions of 38 U.S.C.A. § 7252.

In July 2003, the Board remanded the claim to the RO for further development.  While the case was in remand status, the RO granted service connection for a left knee disorder in September 2004, and for a nail deformity and limitation of motion of the right thumb in March 2004.  In March 2005, the Veteran disagreed with the 10 percent rating assigned for the left knee disorder.  The RO also denied service connection for a low back disorder, a gastrointestinal disorder, a sebaceous cyst of the neck, and hypertension.  The RO additionally denied entitlement to automobile and adaptive equipment or for adaptive equipment only and a TDIU.  

In a March 2007 decision, the Board denied service connection for a right hand disorder, a low back disorder, a gastrointestinal disorder, a sebaceous cyst of the neck, and entitlement to automobile and adaptive equipment or for adaptive equipment.  The Board also denied an evaluation in excess of 10 percent evaluation for patellofemoral syndrome of the right knee prior to August 5, 1999.  The issues of entitlement to secondary service connection for hypertension, entitlement to an initial evaluation in excess of 10 percent for a left knee disability, and entitlement to a TDIU were remanded.  

The Veteran appealed a portion of the Board's decision to the Court.  The issues appealed were service connection for a right hand disorder, a low back disorder, a sebaceous cyst of the neck, and entitlement to an evaluation in excess of 10 percent evaluation for patellofemoral syndrome of the right knee prior to August 5, 1999.  

In an April 2008 rating decision, the RO granted a temporary total rating based on surgical or other treatment necessitating convalescence from September 19, 2007 to December 1, 2007.  Thereafter, the previous 10 percent rating was continued.  In November 2008, a supplemental statement of the case (SSOC) was issued on the issues of entitlement to secondary service connection for hypertension, entitlement to an initial evaluation in excess of 10 percent for a left knee disability, and entitlement to a TDIU.  In a November 2008 rating decision, the temporary total rating was extended to January 31, 2008.  Thereafter, the previous 10 percent rating was continued.  

The Veteran then filed a Motion For Reconsideration of the Board's March 2007 decision, but the Motion was denied in February 2009.  The Veteran also filed a Motion for Revision of the Board's March 22, 2007, decision based on clear and unmistakable error (CUE), but this was later withdrawn in October 2009.  The Board observes that, when the Veteran withdrew his Motion for Reconsideration and Motion for Revision based on CUE, the RO erroneously construed such as a withdrawal of the issues that had been remanded by the Board in March 2007, i.e., the issues of entitlement to secondary service connection for hypertension, entitlement to an initial evaluation in excess of 10 percent for a left knee disability, and entitlement to a TDIU.  Therefore, as the Veteran did not withdraw such issues, they remain in remand status and the development ordered in the March 2007 remand should be completed and the issues returned to the Board for further appellate review. 

In a March 2011 Memorandum Decision, the Court remanded the following appealed issues for further developmental action: service connection for a right hand disorder, a low back disorder, and a sebaceous cyst of the neck, and entitlement to an evaluation in excess of 10 percent evaluation for patellofemoral syndrome of the right knee prior to August 5, 1999.  The Court deemed abandoned the issues of service connection for a gastrointestinal disorder and entitlement to automobile and adaptive equipment or for adaptive equipment.

In an April 2011 rating decision, the RO, in pertinent part, confirmed the 10 percent rating for left knee disability; determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for hypertension and a low back disorder, and denied entitlement to a TDIU.  However, as such issues are still currently in appellate status, the April 2011 rating decision with respect to such issues is rendered moot.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With respect to the Veteran's claim of entitlement to service connection for a right hand disorder, he alleges that such is residual to a cold injury/frostbite during service as he was ordered to place his right hand in the snow for approximately 20 minutes and that this resulted in frostbite.  A private September 1996 private medical report reflecting an impression of history of frostbite injury to the right hand with difficulty functioning.  However, at a March 2000 VA examination, following an interview with the Veteran and a physical examination, the examiner stated that the Veteran's history of cold injury was difficult to verify and it was very difficult to be confident that the Veteran had any current evidence of cold sensitivity; and there was no evidence of Raynaud phenomenon or arthritis in the fingers or wrist.  In the March 2011 Memorandum Decision, the Court determined that such opinion was speculative because it did not make a specific finding, but simply noted that it was difficult to be confident that the Veteran currently has evidence of cold sensitivity.  The Court further found that it was unclear if the examiner did not believe that the Veteran had a current cold injury because of the physical examination findings or because he simply did not believe the Veteran's account of being exposed to cold.  Therefore, the Board finds that the Veteran should be afforded another VA examination in order to determine the current nature and etiology of his claimed right hand disorder.  In offering such opinion, the examiner should take into account the September 1996 private medical report.

Relevant to the Veteran's claim of entitlement to service connection for a low back disorder, claimed as secondary to service-connected bilateral knee disabilities, an October 2004 private medical opinion stated that the Veteran's service-connected knee problems altered his gait, which affected his lumbar spine.  In contrast, a June 2004 VA examiner opined that "the current diagnosis of low back pain would not be affected by his service-connected knee problem.  Any connection with this would be purely speculative."  In the March 2007 decision, the Board accorded greater probative weight to the June 2004 VA examiner's opinion.  However, in the March 2011 Memorandum Decision, the Court determined that the June 2004 VA examiner's opinion was inadequate because he provided no rationale for his opinion.  Therefore, the Veteran should be afforded another VA examination in order to determine the current nature and etiology of his low back disorder, to include whether such is secondary to his service-connected bilateral knee disabilities.  In offering such opinion, the examiner should take into account the October 2004 private medical report.

Pertinent to the Veteran's claim of entitlement to service connection for a sebaceous cyst of the neck, he contends that during service he received an insect bite on the back of his neck.  He states that the bite continued to itch for six months and that a friend then burned the bite with a cigarette and permitted it to drain.  He reports that in December 2000, a private examiner removed a cyst from his neck and that this left a scar.  Private medical records confirm that in October 2000, the Veteran was seen for a large sebaceous cyst that he wanted removed.  He was referred to a dermatologist for the procedure, and in December 2000, the cyst was removed.  A pathology report noted that the diagnosis was epidermal inclusion cyst.  In the March 2007 decision, the Board determined that there was no medical evidence in the file showing current disability related to the claimed insect bite or the cyst.  In this regard, the Board noted that an April 2003 CT of the neck showed submental nodes with no other evidence of gross adenopathy.   However, in the March 2011 Memorandum Decision, the Court determined that, contrary to the Board's finding, there was lay evidence of a current disability.  Specifically, the Veteran alleged that the removal of the cyst left a painful scar.  Therefore, the Board finds that he should be afforded a VA examination in order to determine the current nature and etiology of the Veteran's sebaceous cyst of the neck, or any residuals thereof.

Regarding the Veteran's claim of entitlement to a rating in excess of 10 percent for his right patellofemoral syndrome, manifested by recurrent subluxation and lateral instability, prior to August 5, 1999, in the March 2011 Memorandum Decision, the Court determined that the Board provided inadequate reasons or bases for denying such claim in the March 2007 decision as it failed to consider Social Security Administration (SSA) records that determined, as of May 1, 1993, the Veteran was considered disabled and not capable of work due to, among other things, residuals of his knee injuries.  

With regard to other medical records contained in the claims file, a March 1998 VA orthopedic examination showed the collateral ligaments to appear stable.  Other evaluations revealed slight instability, mild varus valgus wobble, medial joint line tenderness, limitation of flexion to 115 degrees, and positive crepitus in the right knee.  See VA records dated March 1995 to July 1996, August 1996 VA examination report, private records dated in September 1996, November 1996, and August 1999.  In addition, the VA examiner noted that the Veteran experienced increased fatigability and weakness in the right knee and loss of function due to pain in March 1998.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  A retrospective medical opinion may be required to determine whether, and if so when, it can be concluded that the Veteran's service-connected disabilities alone prevented a Veteran from obtaining and maintaining substantially gainful employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Therefore, as the record is unclear as to the severity of the Veteran's right knee disability, to include whether such rendered him unemployable, prior to August 5, 1999, the Board finds that a retrospective medical opinion addressing such inquiry should be obtained.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his right hand, low back, sebaceous cyst, and right knee disorders.  Thereafter, any identified records, to include those from the Biloxi, Mississippi, VA Medical Center dated from July 2010 to the present, should be obtained for consideration in the Veteran's appeal.  Additionally, the Veteran should be provided with an updated Veterans Claims Assistance Act of 2000 (VCAA) letter pertaining to the issues on appeal 

Accordingly, this matter is REMANDED for the following actions:

1.  The Veteran should be provided with an updated VCAA letter pertaining to his claims of entitlement to service connection for a right hand disorder; a low back disorder, claimed as secondary to service-connected bilateral knee disabilities; and a sebaceous cyst of the neck, and entitlement to an increased evaluation for right patellofemoral syndrome, manifested by recurrent subluxation and lateral instability, in excess of 10 percent prior to August 5, 1999.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disorders on appeal.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Biloxi, Mississippi, VA Medical Center dated from July 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his right hand disorder, low back disorder, and a sebaceous cyst of the neck, as well as the nature and severity of his right disability prior to August 5, 1999.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

Pertaining to the Veteran's right hand disorder, the examiner should identify all current diagnoses of the right hand and then offer an opinion as to whether it is at least as likely as not that any diagnosed disorder of the right hand is related to the Veteran's military service, to include claimed cold exposure.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his right hand disorder and the continuity of symptomatology, as well as the September 1996 private medical report reflecting an impression of history of frostbite injury to the right hand with difficulty functioning.  The rationale for any opinion offered should be provided. 

Pertaining to the Veteran's low back disorder, the examiner should identify all current diagnoses of the low back and then offer an opinion as to whether it is at least as likely as not that any diagnosed disorder of the low back is related to the Veteran's military service.

The examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed disorder of the low back is caused or aggravated by the Veteran's service-connected bilateral knee disabilities.  The examiner should specifically address if the Veteran's altered gait has played any etiological role with regard to the development or aggravation of a low back disorder.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his low back disorder and the continuity of symptomatology, as well as the October 2004 private medical opinion that the Veteran's service-connected knee problems altered his gait, which affected his lumbar spine.  The rationale for any opinion offered should be provided.

Pertaining to the Veteran's sebaceous cyst of the neck, the examiner should identify all current diagnoses or residuals.  He or she should specifically indicate whether the Veteran has a painful scar as the result of the removal of the cyst.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that a sebaceous cyst of the neck, or any residuals thereof, to include a painful scar, is related to the Veteran's military service, to include his alleged insect bite.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his sebaceous cyst of the neck and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

With respect to the Veteran's claim of entitlement to a rating in excess of 10 percent for his right knee disability prior to August 5, 1999,  the examiner should address the nature and severity of all of the symptoms of the Veteran's right knee disability prior to such date.  He or she should specifically address if the Veteran had recurrent subluxation or instability and, if so, if it was slight, moderate, or severe.  The examiner should address the range of motion findings and indicate at what point motion was limited/ended due to functional limitations such as any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with use.  The examiner should also offer an opinion regarding the impact such disability had on the Veteran's employability prior to August 5, 1999.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



